DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1-5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (US 2021/0044154) in view of Bojer 2014/0285299


Re Claims 1 and 15; Sherman discloses a coil module (100 Fig. 4), comprising: at least two parallel branches, wherein each parallel branch comprises: a coil (120, Fig. 4); and 
a first capacitor (140), connected in series with the coil (120); wherein the capacitance of each first capacitor is configured to reduce or eliminate an equivalent impedance difference between the parallel branches. (Par 0050 all transmitting branches are connected in parallel and since all branches have the same values, they also have the same resonance frequency. Which means reduce or eliminate an equivalent impedance difference between the parallel branches).
	Sherman does not wherein the inductances of the at least two coils are unequal and wherein the capacitances of the first capacitors of at least two parallel branches are unequal. 
However, Bojer discloses an inductance tuning system including at least one tunable inductor and a tunable capacitor connected to a first terminal, the at least one inductor comprising of a plurality of inductive elements that are substantially magnetically coupled to each other (Fig. 17)
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have substituted one of the coil/inductor string with that of the arrangement disclosed in Fig. 17 of Bojer, motivated by the desire to tune the repeater at an appropriate frequency in order to maximize the power transferred. 
Note, the tunable capacitors and the inductor addresses the limitation of unequal 
Re Claim 2; Sherman discloses wherein the coils are parallel to a corresponding magnetic sheet (120, Fig. 2).

Re Claim 3; Sherman discloses wherein the coils in parallel branches are arranged in a direction perpendicular to a corresponding magnetic sheet. (120, Fig. 2).

Re Claim 4; Sherman discloses at least two coils are respectively would in two different planes parallel to a corresponding magnetic sheet (Fig. 4 shows the parallel and 3 shows the magnetic sheet ) 

Re Claim 5; Sherman discloses wherein the coils (120) in the parallel branches are disposed in same plane parallel to a corresponding magnetic sheet (120), and the coils are wound in the same direction (Fig. 2 and 3).

Re Claim 6; Sherman discloses wherein the coils are wound by abreast wires, disposed in a plane parallel to a corresponding magnetic sheet. (Fig. 2 and 4)

Re Claim 7; Sherman discloses wherein at least two first capacitors have the same capacitance. (Par 0050)

Re Claim 8; Sherman discloses wherein the capacitances of the first capacitors are configured to cause the equality of equivalent impedances of the parallel branches. (Par 0050)

Re Claim 10; Sherman discloses wherein the coils are concentrically placed. (Fig. 4)

Re Claim 11; Sherman discloses wherein the coils have the same number of turns. (4 is the number of turns Fig. 4)

Re Claim 12; Sherman discloses further comprising: a magnetic sheet. (Fig. 2, 120)

Re Claim 13; Sherman discloses a power transmitting circuit (100 (*Note that Sherman teaches 100, FIG4 is a transceiver capable of both transmitting and receiving. As such, said circuit reads on both/either of a “transmitting circuit” and “receiving circuit”),), used for transmitting power in a wireless manner, wherein the power transmitting circuit comprises: 
A coil module (120), comprising: at least two parallel branches, wherein each parallel branch comprises: 
a coil (120); and 
a first capacitor (140), connected in series with the coil (120); 
wherein the capacitance of each first capacitor is set to reduce or eliminate an equivalent impedance difference between the parallel branches. (Par 0050 all transmitting branches are connected in parallel and since all branches have the same values, they also have the same resonance frequency. Which means reduce or eliminate an equivalent impedance difference between the parallel branches)
	Sherman does not wherein the inductances of the at least two coils are unequal. 
However, Bojer discloses an inductance tuning system including at least one tunable inductor and a tunable capacitor connected to a first terminal, the at least one inductor comprising of a plurality of inductive elements that are substantially magnetically coupled to each other (Fig. 17)
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have substituted one of the coil/inductor string with that of the arrangement disclosed in Fig. 17 of Bojer, motivated by the desire to tune the repeater at an appropriate frequency in order to maximize the power transferred. 
Note, the tunable capacitors and the inductor addresses the limitation of unequal 


Re Claim 14; Sherman discloses A power receiving circuit (*Note that Sherman teaches 100, FIG4 is a transceiver capable of both transmitting and receiving. As such, said circuit reads on both/either of a “transmitting circuit” and “receiving circuit”), used for receiving power in a wireless manner, wherein the power receiving circuit comprises: 
A coil module (100), comprising: 
at least two parallel branches (110, 120), wherein each parallel branch comprises: a coil; and 
a first capacitor, connected in series with the coil;(See Fig. 4) 
wherein the capacitance of each first capacitor is set to reduce or eliminate an equivalent impedance difference between the parallel branches. (Par 0050 all transmitting branches are connected in parallel and since all branches have the same values, they also have the same resonance frequency. Which means reduce or eliminate an equivalent impedance difference between the parallel branches)
	Sherman does not wherein the inductances of the at least two coils are unequal. 
However, Bojer discloses an inductance tuning system including at least one tunable inductor and a tunable capacitor connected to a first terminal, the at least one inductor comprising of a plurality of inductive elements that are substantially magnetically coupled to each other (Fig. 17)
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have substituted one of the coil/inductor string with that of the arrangement disclosed in Fig. 17 of Bojer, motivated by the desire to tune the repeater at an appropriate frequency in order to maximize the power transferred. 
Note, the tunable capacitors and the inductor addresses the limitation of unequal. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman in view of Bojer and further in view of Applicant Admitted Prior Art (Hereinafter AAPA).

Re Claim 9; the disclosure of Sherman has been discussed above.
The disclosure does not disclose further comprising: a second capacitor; wherein the parallel branches connected in parallel are connected to the second capacitor in series.
However, AAPA discloses a second capacitor (c); wherein the parallel branches (L3 and L4) connected in parallel are connected to the second capacitor in series.
Therefore, it would have been obvious to one of the ordinary in the art before the filing of the invention to have coupled the capacitor as shown by the AAPA to the circuit of Sherman, motivated by the desire provide addition filtering process to the circuit so that power is transferred or received effectively. 

Response to Arguments
Applicant’s arguments, see par, filed 07/13/2022, with respect to the rejection(s) of claim(s) 1-15 under 35.U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bojer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
09/01/2022
Primary Examiner, Art Unit 2836